

115 HRES 181 IH: Expressing the sense of the House of Representatives with respect to the nomination of Neil Gorsuch to the Supreme Court.
U.S. House of Representatives
2017-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 181IN THE HOUSE OF REPRESENTATIVESMarch 8, 2017Mr. Gaetz (for himself, Mr. Westerman, Mr. Marshall, Mr. Williams, Mr. Rokita, Mr. Gibbs, Mr. Cramer, and Mr. Bacon) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing the sense of the House of Representatives with respect to the nomination of Neil Gorsuch to the Supreme Court. 
Whereas the Supreme Court has had a vacant seat since the death of Justice Antonin Scalia; Whereas Neil Gorsuch is a defender of the intrinsic value of human life; 
Whereas Neil Gorsuch is a defender of religious liberty; Whereas Neil Gorsuch is a constitutional conservative who will honor the ideals of our Founding Fathers; and 
Whereas Neil Gorsuch was previously nominated to the Tenth Circuit Court of Appeals and confirmed by the Senate unanimously: Now, therefore, be it  That it is the sense of the House of Representatives that— 
(1)the House firmly supports the nomination of Neil Gorsuch to the Supreme Court; and (2)the Senate should hold a swift confirmation of this nomination. 
